        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                NORTHERN DIVISION

                                          )
BOARD OF TRUSTEES OF THE M.M. & P. HEALTH )
& BENEFIT PLAN, BOARD OF TRUSTEES OF THE  )
M.M. & P. MARITIME ADVANCEMENT, TRAINING, )
EDUCATION AND SAFETY PROGRAM, AND         )
BOARD OF TRUSTEES OF THE M.M. & P.        )
INDIVIDUAL RETIREMENT ACCOUNT PLAN        )
                                          )
                                          )                         Case No. 1:20-cv-677
                      Plaintiffs,         )
                                          )
V.                                                          )
                                                            )
GRAND RIVER NAVIGATION COMPANY, INC.                        )
                                                            )
                                                            )
                              Defendant.                    )


                                           COMPLAINT

       Plaintiffs, Board of Trustees of the M.M.& P. Health and Benefit Plan ("Health Plan"), Board

of Trustees of the M.M.& P. Maritime Advancement, Training, Education and Safety Program

("MATES Plan"), and Board of Trustees of the M.M.& P. Individual Retirement Account Plan

("IRAP") (collectively, the "M.M.& P. Plans" or "Plans"), by their counsel, hereby complain of

Defendant Grand River Navigation Company, Inc. ("GRN") as follows:

                                           Introduction

       1.     This action is brought under the Employee Retirement Income Security Act of 1974

("ERISA"), as amended, 29 U.S.C. §§ 1001 et seq. (1982), and the Labor Management Relations

Act of 1948 ("LMRA"), 29 U.S.C. § 185. Plaintiffs seek a money judgment awarding delinquent
         Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 2 of 23




contributions, interest, liquidated damages, and attorneys' fees and costs as a result of Defendant's

failure to pay contributions required under its collective bargaining agreements ("CBAs").


                                     Jurisdiction and Venue

        2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. §§ 1331 and 1337 (federal

questions and commerce), Section 502(e)(l) ofERISA, 29 U.S.C. § 1132(e)(l), and Section 301 of

the LMRA, 29 U.S.C. § 185.

        3.     Authority for obtaining personal jurisdiction over a defendant outside the State of

Maryland is provided by Section 502(e)(2) ofERISA, 29 U.S.C. § 1132(e)(2).

        4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 and Section 502(e)(2) of

ERISA, 29 U.S.C. § 1132(e)(2), because the Plans are administered in this District.

                                              Parties

        5.     Each of the M. M. & P. Plans is a multiemployer employee benefit plan within the

meaning of Section 3(3) and 3(37) ofERISA, 29 U.S.C. §§ 1002(3) and 1002(37). Each of the Plans

is principally administered at 700 Maritime Boulevard, Suite A, Linthicum Heights, MD, 21090-

1996.

        6.     Plaintiffs, the Boards of Trustees of each of the Plans, are fiduciaries of each of the

Plans within the meaning of Section 3(21) ofERISA, 29 § U.S.C. 1002(21). The Trustees bring this

action on behalf of the Plans, and their participants and beneficiaries, pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132, and Section 301 of the LMRA, 29 U.S.C. § 185.

        7.     Upon information and belief, Defendant GRN is a corporation organized under the

laws of the State of Delaware, with its principal place of business at 1026 Hannah Ave., Suite D,

Traverse City, Michigan 49684. GRN is an employer within the meaning of 29 U.S.C. § 152(2) and


                                                  2
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 3 of 23




Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and is engaged in an industry affecting commerce

within the meanings of Sections 3(11) and (12) ofERISA, 29 U.S.C. §§ 1002(11) and (12).


                                       Factual Allegations

       A.      Background

       8.      Upon information and belief, GRN is a provider of bulk freight shipping services that

has operated on the Great Lakes since 2000.

       9.      Upon information and belief, GRN employs over a hundred sailing employees who

sailors are members the International Organization of Masters, Mates, and Pilots ("Union").

       10.     At all times pertinent to this action, GRN and the Union have been parties to CBAs

obligating GRN to make monthly contributions to the Plans for all of its employees doing work

covered by the CBAs.

       B.      The Plans' Trust Agreements and Delinquency Policy

                                              The Health Plan

       11.     GRN has been a contributing employer to the Health Plan since September 1, 2000

and executed the Plan's Agreement and Declaration of Trust ("Health Trust Agreement") on October

15, 2000.

       12.     The CBAs in effect at all relevant times expressly make GRN a party to the Health

Plan and thus bind it to the terms and provisions of the Health Plan's Agreement and Declaration of

Trust, including amendments thereto.

       13.     The Health Trust Agreement requires that employer"[c]ontributions shall be made in

accordance with procedures to be determined by the Trustees."




                                                 3
         Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 4 of 23




        14.       The Health Trust Agreement establishes that the Trustees of the Health Plan have the

"exclusive authority to control and manage the operation and administration of the Plan."

        15.       The Health Trust Agreement further provides that the Trustees "shall, in their

discretion, formulate and adopt a welfare program for participants and their beneficiaries, and

establish Rules and Regulations for eligibility, coverage and benefits, and for administration and

operation thereof, and all other matters which the Trustees, in their discretion, deem necessary or

proper to the effectuation of the purposes of the Plan."

        16.       Additionally, the Health Trust Agreement provides that that Trustees "shall have full

authority to determine all questions of coverage and eligibility for benefits, to construe and interpret

the provisions of this [Trust Agreement] and of the Rules and Regulations adopted for the Health &

Benefit Program and the terms used in said [Trust Agreement] and such Rules and Regulations; and

any construction and interpretation so determined shall be binding upon all persons or parties

concerned, subject only to judicial review."

        17.       The Health Trust Agreement also provides that the Trustees "shall have the power to

demand, collect, sue for, receive and hold the Employer contributions [to] or any other claim of the

Plan, and they are authorized to take any and all steps as may be necessary or appropriate to

effectuate the collections from Employers of contributions and other sums due to the Plan, to require

advance payments or other security for contributions, to charge to and recover from Employers any

legal fees which may be incurred, and to assess interest charges for delinquent payments." And it

provides that the "Trustees shall also have the power to require each Employer to furnish appropriate

information to establish that such Employer is making full payment to the Trustees of the required

contributions."



                                                    4
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 5 of 23




                                            The .MA TES Plan

        18.    At all relevant times GRN has been a contributing employer to the MATES Plan.

        19.    The CBAs in effect at all relevant times expressly make GRN a party to the MATES

Plan and thus bind it to the terms and provisions of the MATES Plan's Agreement and Declaration

of Trust including amendments thereto ("MATES Trust Agreement").

       20.     The MATES Trust Agreement provides that employer"[c]ontributions shall be made

in accordance with procedures to be determined by the Trustees."

       21.     The MATES Trust Agreement establishes that the MATES Plan Trustees have the

"exclusive authority to control and manage the operation and administration of the Program [i.e. the

MATES Plan]."

       22.     The MATES Trust Agreement also provides that the Trustees "shall have the power

to demand, collect, sue for, receive and hold the Employer contributions or any other claim of the

Program and they are authorized to take any and all steps as may be necessary or appropriate to

effectuate the collections from Employers of contributions and other sums due to the Program; to

require advance payments or other security for contributions, to charge to and recover from

Employers any legal fees which may be incurred, and to assess interest charges for delinquent

payments." And it provides that the "Trustees shall also have the power to require each Employer to

furnish appropriate information to establish that such Employer is making full payment to the

Trustees of the required contributions."




                                                 5
          Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 6 of 23




                                               The/RAP

         23.      At all relevant times GRN has been a contributing employer to the IRAP.

         24.      Additionally, the CBAs in effect at all relevant times expressly make GRN a party to

the IRAP and thus bind it to the terms and provisions of the IRAP's Agreement and Declaration of

Trust including amendments thereto ("IRAP Trust Agreement").

         25.      The IRAP Trust Agreement provides that employer"[c]ontributions shall be made in

accordance with procedures to be determined by the Trustees."

         26.      The IRAP Trust Agreement establishes that the Trustees of the IRAP have the

"exclusive authority to control and manage the operation and administration of the Program [i.e.]

Plan."

         27.      The IRAP Trust Agreement further provides that the Trustees "shall have the power

to demand, collect, sue for, receive and hold the Employer contributions or any other claim of the

Plan, and they are authorized to take any and all steps as may be necessary or appropriate to

effectuate the collections from Employers of contributions and other sums due to the Plan, to require

advance payments or other security for contributions, to charge to and recover from Employers any

legal fees which may be incurred, and to assess interest charges for delinquent payments." And it

provides that the "Trustees shall also have the power to require each Employer to furnish appropriate

information to establish that such Employer is making full payment to the Trustees of the required

contributions."

                                        The Plans' Delinquency Policy

         28.      Pursuant to their authority under the respective Plans' Trust Agreements, the Plans'

Trustees enacted and adopted the joint M.M.& P. Plan Policy for Delinquent Contributions, Payroll



                                                   6
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 7 of 23




Audits and Mistaken Contributions ("Delinquency Policy"), which applies to each of the Plans and

their contributing employers.

       29.     The CBAs and the Plans' respective Trust Agreements bind GRN to all rules adopted

by the Plans' Boards of Trustees, including the Delinquency Policy.

       30.     Per the Delinquency Policy, GRN's contributions to the Plans are due on the 10th

business day of the month following the month for which contributions are owed. The Delinquency

policy establishes that interest will be assessed on delinquent contributions (at the annual interest

rate of prime plus 4%), and provides that if the delinquencies are referred to the Plans' counsel for

collection, the Plans' Trustees may authorize counsel to file suit against the contributing employer

under ERISA Sections 515 and 502(g)(2) to recover the delinquent contributions, together with

interest, liquidated damages and the costs of collection, including attorney's fees.

       31.     GRN self-reports the contributions it makes each month, which requires the Plans to

rely on the honesty and accuracy of the information that GRN provides in support of such

contributions. To confirm whether GRN is making the contributions as required by the CBAs, the

Plans must review detailed information and documents in addition to the informal reports that GRN

provides with its monthly contributions. The Delinquency Policy establishes specific policies and

procedures for the Plans to conduct such review of each contributing employers' books and payroll

records ("Audit Procedures").

       C.       The Plans' Audit of GRN for the 2011-2016 Period

       32.     By letter dated June 20, 2017, the Plans notified GRN that it was initiating review of

GRN' s contributions to the Plans for the period January 1, 2011 through December 31, 2016 to be

conducted by the Plans' outside accounting firm ("Auditor"). In that letter, the Plans informed GRN



                                                  7
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 8 of 23




that a representative of the Auditor would be contacting GRN to "advise you of what documents

they will need to review and to schedule the examination."

       33.     The Plans' Auditor requested documents from GRN and corresponded back and forth

with GRN and its counsel for several months to obtain the relevant documents needed to determine

whether GRN had made the proper amount of contributions to the Plans as required by the CBAs.

GRN proved uncooperative, providing only a limited amount of the information requested.

       34.     The process of obtaining the necessary information was further delayed while GRN

went through a Chapter 11 bankruptcy reorganization, which was filed on January 29, 2018 and

concluded with the reorganization becoming effective on March 1, 2018.

       35.     Following GRN's emergence from bankruptcy, GRN continued its pattern of non-

cooperation and ultimately, on March 6, 2018, the Plans' counsel made a written demand for GRN to

produce the necessary records. By letter of March 15, 2018, GRN said it would make the remaining

records available for review at two locations in Michigan: Payroll Administrator Sue Kelley's home

office in Rogers City, and GRN's office in Traverse City.

       36.     In early May 2018, representatives from the Auditor's office traveled from Maryland

to Michigan to review the records that GRN made available, spending several days reviewing

multiple boxes of documents.

       37.     Around the same time, in early May 2018, in recognition that the Plans still did not

have the documents and information needed to complete the audit, the Plans and GRN entered into

an agreement that tolled, as of December 12, 2017, any claims by the Plans against GRN for

delinquent contributions ("Tolling Agreement").      By agreement of the parties, this Tolling

Agreement did not expire until March 13, 2019.



                                                 8
         Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 9 of 23




        38.     Following the Auditors' visit to GRN's offices in Michigan, the Auditor requested

from GRN additional explanation needed to understand and verify the data and information in the

documents reviewed.

        39.    After eventually receiving information and documents sufficient to complete the

review, in accordance with the Plans' Audit Procedures, the Auditor presented its initial audit

findings to GRN and provided GRN with 60 days to respond to those findings before finalizing the

audits and issuing final audit reports to the Plans. For the MATES Plan, the Auditor issued its final

audit report to the Plan Office on December 26, 2019. For IRAP, the Auditor issued its final audit

report to the Plan Office on January 20, 2020. For the Health Plan, the Auditor issued its final report

to the Plan Office on February 20, 2020.

        D.      MATES Plan Audit Delinquencies for 2011-2016

        40.    As stated in its audit report for the MA TES Plan, the Auditor found that GRN had

underpaid its contributions to the MATES Plan by $62,937.50 during the period of January 1, 2011

through December 31, 2016 and had incurred interest on those delinquencies in the amount of

$26,298.32 through December 31, 2019.

        41.    In accordance with the Audit Procedures, on February 3, 2020 the MATES Plan sent

GRN a letter transmitting the Auditors' report and demanding payment of the $62,937.50 in audit

delinquencies owed to the MATES Plan plus interest of $26,298.32, as well as the $11,500 cost of

the audit.

        42.    In a letter dated February 13, 2020, GRN refused to pay the audit delinquencies and

related damages owed to the MATES Plan.




                                                  9
       Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 10 of 23




       E.       IRAP Audit Delinquencies for 2011-2016

       43.     As stated in its audit report for the IRAP, the Auditor found that GRN had underpaid

its contributions to the IRAP by $187,927.71 for numerous employees during the period of January

1, 2011 through December 31, 2016 and had incurred interest on those delinquencies in the amount

of $87,827.08 through December 31, 2019.

       44.     In accordance with the Audit Procedures, the IRAP sent a letter to GRN on February

3, 2020 transmitting the Auditor's report and demanding payment of the $187,927.71 in audit

delinquencies owed the IRAP, plus interest of $87,827.08, as well as the $20,000 cost of the audit.

       45.     In a letter dated February 13, 2020, GRN refused to pay the audit delinquencies and

related damages owed to the IRAP.

       F.       Health Plan Delinquencies

                      Underpayments/or January and March Since March 2017

       46.     With respect to its obligation to contribute to the Health Plan, the relevant language in

GRN' s CB As covering both licensed and non-licensed personnel has been the same or similar in all

material respects in the applicable CBAs. This language provides:

               The Company shall contribute ninety percent (90%) of the premium cost of the
       Health Plan for its Employees covered by this Agreement, which contribution shall
       constitute the sole obligation of the Company to such Plan ... All Employees shall be eligible
       for coverage after thirty (30) days of employment with the Company, and once eligible,
       coverage shall continue through the last day of the third (3rd) month following the month in
       which said Employee last worked with the Company. It is understood that the obligation of
       the Company is to make monthly contributions for all billets aboard the vessel, and that
       the Company need not make more monthly contributions than the number of billets,
       unless by doing so, an Employee would lose eligibility under the Plan as a result.
       Employees who establish eligibility during a given season and who are employed on a full
       time rotation basis shall be provided continuous coverage during the subsequent offseason.
       [Emphasis added].1


1 This is from the CBA covering licensed personnel. The CBA covering unlicensed personnel
that has an effective date of April 1, 2017 through March 31, 2022, requires GRN to contribute a
                                                 10
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 11 of 23




       4 7.    On March 24, 2017, GRN sent a letter to the Union demanding a credit in the amount

of $962,420 for alleged overpayments that GRN made to the Health Plan for the months of January

and March from 2006 through 2017 ("Claimed Overpayments"). GRN asserted that it had overpaid

contributions to the Health Plan because for the months of January and March it made a premium

contribution for every sailor who was employed by the company. GRN maintains that under the

CBAs it was only required to contribute premiums based on the number of billets on vessels.

According to GRN, this resulted in the Claimed Overpayments in the amount of $962,420. The

Union denied GRN's demand for a credit and, on April 10, 2017, GRN initiated a grievance

arbitration with the Union over the disputed Claimed Overpayments.

       48.     During the one-day evidentiary hearing held on October 22, 2018 by Arbitrator

Joseph Girolamo, GRN's longtime Payroll Administrator, Sue Kelley, provided uncontroverted

testimony that explained the basis for the contributions that GRN made to the Health Plan since the

early 2000s. She explained that when GRN first started contributing to the Plan in 2000, it did not

make premium contributions for any employees for January, February or March, but within the first

or second year of when GRN first started contributing to the Plan, GRN received multiple calls from

employees complaining that their healthcare coverage had lapsed. She explained that to avoid

situations where employees lost eligibility for coverage during the non-sailing season, GRN started

making a premium contribution for every one of its employees for January and March of each year

to avoid any lapses in coverage for its employees. She further explained that GRN continued with

this practice up until the contributions owed for March 2017, when it unilaterally decided to



slightly different percentage of the premium, requiring 90% as of April 2017 and April 2018,
85% as of April 2019, and 80% as of April 2020 and April 2021.
                                                11
          Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 12 of 23



contribute premiums for March and January based only on the number of billets on vessels that

sailed.

          49.   On February 13, 2019 Arbitrator Girolamo issued his opinion and award denying

GRN's grievance and found that, with respect to the premiums that GRN contributed for every one

of its employees for January and March in order to avoid a lapse in coverage, the company did not

decide to make those contributions because it was "provided with erroneous contribution

information or ... prevented from obtaining any information as it relates to premium contributions on

behalf of its employees" and added that GRN did not question this contribution practice until it

began to experience financial issues in 2016 and 2017. He also found that because GRN was a party

to the Health Plan's Trust Agreement, GRN was bound to the Health Plan's policies and procedures

and was thus required to follow the Health Plan's procedures for seeking a credit for a claimed

overpayment. Arbitrator Girolamo also ruled that it was for the Health Plan's Trustees, and not for

him, to decide whether GRN was entitled to receive a credit or refund for the Claimed Overpayment.

          50.   Under the doctrine of collateral estoppel and well-established law, GRN is bound by

the Arbitrator's award and decision with respect as it relates to any defenses or claims it has against

the Health Plan.

          51.   Following Arbitrator Girolamo's decision, the Health Plan's Trustees completed a

review of the facts, documents and evidence to decide whether GRN is eligible for a credit or refund

for any of the Claimed Overpayments.

          52.   Based on their review, the Health Plan's Trustees determined that GRN is not eligible

for a credit or refund for any of the Claimed Overpayments and issued its written decision to GRN

by letter from their counsel dated March 13, 2020.



                                                  12
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 13 of 23



        53.    The Health Plan's Trustees determined that, based on the facts and evidence, GRN

did not make the Claimed Overpayments due to a mistake of fact or law. The contribution language

of the CBAs requires GRN "to make monthly [premium] contributions for all billets aboard the

vessel, and that the Company need not make more monthly contributions than the number of billets,

unless by doing so, an [employee] would lose eligibility under the Plan as a result." (Emphasis

added). The CBAs do not, however, specify what amount of premium contributions are necessary to

prevent an employee from losing eligibility under the Plan and therefore, in this regard, the CBAs

are ambiguous. The longstanding practice of the bargaining parties has been to interpret this CBA

language to require GRN to make a premium contribution for every one of its employees for January

and March to avoid employees from losing eligibility for coverage under the Plan during the non-

sailing season. This practice continued for over fifteen years and, under applicable law, should be

relied on in interpreting the ambiguous term of the CBAs regarding the contributions required to

avoid a lapse in coverage for GRN's employees. Indeed, Ms. Kelley's uncontroverted testimony at

the arbitration hearing demonstrates that making payments in January and March for every employee

is exactly what the bargaining parties intended and that, absent such payments, the employees would

lose coverage. Thus, GRN's claim that it made overpayments ignores the language of the CBAs that

requires an amount of contributions beyond the number of billets to prevent employees from losing

eligibility from coverage, and ignores 15years or more of the parties' longstanding practice of

interpreting this ambiguous provision of the CB As to require premium contributions for everyone for

January and March.

       54.     At all times, the language in the CBAs regarding GRN's obligation to contribute has

stayed the same, and the bargaining parties have never agreed to different language that would

change GRN's obligation to contribute in the manner it had been contributing prior to March 2017.

                                                 13
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 14 of 23




Thus, at all relevant times, GRN had and continues to have an obligation under the applicable CBAs

to make a premium contribution for every one of its employees for January and March.

        55.    Beginning with the contributions due for March 2017 GRN unilaterally ceased

making a premium contribution for every one of its employees as required, and instead contributed

based only on the number of billets on vessels that sailed that month. GRN has done the same for

every January and March since that time through the present. By failing to make a premium

contribution for every one of its employees for January and March, GRN has thus breached its

obligation to contribute to the Health Plan and incurred contribution delinquencies owed to the

Health Plan.

        56.    Based on information in GRN's remittance reports for the months of January and

March since March 201 7 showing the number of sailors employed by GRN as of those months, the

number of premium contributions made for those months, and the applicable monthly premium rate

for those months, it is estimated that GRN owes the Health Plan at least $438,923 in delinquent

contributions as a result of breaching its obligation to contribute a premium for every one of its

employees for January and March ("January and March Underpayments") with interest of

$59,952.74 that has accrued on the January and March Underpayments through March 13, 2020 plus

the additional interest that will accrue through the time the delinquent amounts are paid. The reason

that this amount can only be estimated at this time is that based on the information that GRN has

provided the Health Plan, it is not clear exactly how many sailors were employed by GRN for certain

of the months at issue.

       57.      By letter dated February 12, 2020, the Health Plan demanded that GRN pay the

January and March Underpayments owed plus the accrued interest within 10 days to avoid the filing



                                                 14
         Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 15 of 23




of a lawsuit. In a letter dated February 20, 2020, GRN refused to pay the January and March

Underpayments and related damages owed to the Health Plan.

                             Health Plan Audit Delinquencies for 2011-2016

         58.   In accordance with the Audit Procedures, the Auditor applied the Trustees'

interpretation of GRN's obligation to contribute to the Health Plan, i.e. that at all times it has been

required to make a premium contribution for every one of its employees for January and March, and

finalized its audit report accordingly.

         59.   As stated in its audit report for the Health Plan, the Auditor found that GRN had

underpaid its contributions to the Health Plan by $11,965 during the period of January 1, 2011

through December 31, 2016 and had incurred interest on those delinquencies in the amount of

$5,490.75 through February 2020.

         60.   In accordance with the Audit Procedures, on February 25, 2020 the Health Plan sent

GRN a letter transmitting the Auditors' report and demanding payment of $11,965 in audit

delinquencies owed the Health Plan, plus interest of $5490.75, as well as the $16,460 cost of the

audit.

         61.   In a letter dated March 5, 2020, GRN refused to pay the audit delinquencies and

related damages owed to the Health Plan.

         E.     The Plans' Audit of GRN for January 1, 2011 through December 31, 2017

         62.   Given that the Auditors' final audit reports showed that GRN had not contributed the

proper amounts to the Plans as required under the applicable CBAs for the 2011-2016 audit period,

the Plans initiated an audit of GRN' s payroll records and books for the period of January 1, 2017

through the present time ("New Audit"). Specifically, by letter from the Plans' Administrator dated

February 14, 2020, the Plans notified GRN that the Plan's Auditor would be reviewing GRN's

                                                  15
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 16 of 23




records "to verify that the contributions are being made in accordance with the [CBAs]" covering the

New Audit period, and that a representative of the Auditor would be contacting GRN to "advise you

of what documents they will need to review and to schedule the examination."

        63.    Based upon GRN's failure to make the proper amount of contributions during the

2011-2016 audit period, it is anticipated that the New Audit will similarly show that GRN failed to

make the proper amount of contributions during the period of January 1, 2017 forward.



                                     COUNTI
        MATES Plan's Claim for Delinquent Contributions for the 2011-2016 Audit

        64.    Plaintiffs incorporate the foregoing Paragraphs as if stated herein.

        65.    The CBAs in effect at all relevant times obligate GRN to submit monthly

contributions and remittance reports to the MATES Plan.

        66.    As found by the MATES Plan's Auditor, GRN has failed to pay $62,937.50 in

contributions owed to the MATES Plan for the period of January 1, 2011 through December 31,

2016.

        67.    By failing to pay the required contributions for the 2011-2016 audit period, GRN has

violated Section 515 ofERISA, 29 U.S.C. § 1145, Section 302 of the LMRA, 29 U.S.C. § 186, and

the Trust Agreement.

        68.    Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), the LMRA, the

Trust Agreement, the CB As, and the Delinquency Policy, GRN is liable to the MATES Plan for

$62,937.50 in delinquent contributions for the 2011-2016 audit, at least $26,298.32 in interest on the

delinquent contributions that has accrued through December 31, 2019 and the additional interest that

will continue to accrue at the rate of prime plus 4% until the delinquent amounts are paid, the


                                                 16
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 17 of 23




$11,500 cost of the audit, $12,587.50, in liquidated damages, and reasonable attorneys' fees and

costs incurred by the Plan in pursuing collection of the delinquent amounts.

                                          COUNT II
                IRAP's Claim for Delinquent Contributions for the 2011-2016 Audit

       69.     Plaintiffs incorporate the foregoing Paragraphs as if stated herein.

       70.     The CBAs in effect at all relevant times obligate ORN to submit monthly

contributions and remittance reports to the IRAP.

       71.     As found by the IRAP's Auditor, ORN has failed to pay $187,927.71 in contributions

owed to the IRAP for the period of January 1, 2011 through December 31, 2016.

       72.     By failing to pay the required contributions for the 2011-2016 audit period, ORN has

violated Section 515 ofERISA, 29 U.S.C. § 1145, Section 302 of the LMRA, 29 U.S.C. § 186, and

the Trust Agreement.

       73.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), the LMRA, the

Trust Agreement, the CB As, and the Delinquency Policy, ORN is liable to the IRAP for $187,927.71

in delinquent contributions for the 2011-2016 audit, at least $87,827.08 in interest on the delinquent

contributions that has accrued through December 31, 2019 and the additional interest that will

continue to accrue at the rate of prime plus 4% until the delinquent amounts are paid, the $20,000

cost of the audit, a minimum of $87,827.08 in liquidated damages and reasonable attorneys' fees and

costs incurred by the Plan in pursuing collection of the delinquent amounts.




                                                 17
       Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 18 of 23




                                          COUNTIII
         Health Plan's Claims for Delinquent Contributions for the 2011-2016 Audit & the
                      January and March Underpayments since March 2017

       74.     Plaintiffs incorporate the foregoing Paragraphs as if stated herein.

       75.     The CBAs in effect at all relevant times obligate ORN to submit monthly

contributions and remittance reports to the Health Plan.

       76.     As found by the Health Plan's Auditor, ORN has failed to pay $11,965 in

contributions owed to the Health Plan for the period of January 1, 2011 through December 31, 2016.

       77.     To date, ORN has also failed to pay certain contributions owed for March 2017,

January and March 2018, January and March 2019, and January 2020 (i.e. the January and March

Underpayments), which are currently only able to be estimated and are in the range of $327,000 to

$417,000 based on the information that ORN has provided to the Plan.

       78.     By failing to pay the required contributions, ORN has violated Section 515 ofERISA,

29 U.S.C. § 1145, Section 302 of the LMRA, 29 U.S.C. § 186, and the Trust Agreement.

       79.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), the LMRA, the

Trust Agreement, the CBAs, and the Delinquency Policy, ORN is liable to the Health Plan for:

               a)      $11,965 in delinquent contributions for the 2011-2016 audit, at least

       $5,490.75 in interest on those delinquent contributions that has accrued through February 29,

       2020 and the additional interest that will continue to accrue at the rate of prime plus 4% until

       the delinquent amounts are paid, the $16,460 cost of the audit, $2,393 in liquidated damages,

       and reasonable attorneys' fees and costs incurred by the Plan in pursuing collection of those

       delinquent amounts.

               b)     At least $438,923 in estimated delinquent contributions for the January and

       March Underpayments, $59,952.74 in interest on those delinquent contributions that has

                                                 18
        Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 19 of 23




        accrued through March 13, 2020 and the additional interest that will continue to accrue at the

        rate of prime plus 4% until the delinquent amounts are paid, $$87,784.60 in liquidated

        damages, and reasonable attorneys' fees and costs incurred by the Plan in pursuing collection

        of those delinquent amounts.

                                            COUNTIV
                    Plans' Claims for Delinquent Contributions for the New Audit

        80.     Plaintiffs incorporate the foregoing Paragraphs as if stated herein.

        81.     Upon information and belief, GRN has failed to make the proper contributions to the

Plans for the New Audit period. This is based on the audit findings for the 2011-2016 audit period

showing that GRN has a pattern and practice of not making the proper contributions.

        82.     By failing to pay these required contributions, GRN has violated Section 515 of

ERISA, 29 U.S.C. § 1145, Section 302 of the LMRA, 29 U.S.C. § 186, and the Plans' Trust

Agreements.

        83.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), the LMRA, the

Trust Agreement, the CBAs, and the Delinquency Policy, GRN is liable to the Plans for the

delinquent contributions uncovered by the audits for the New Audit period, the interest accruing on

those contributions at the rate of prime plus 4% until the delinquent amounts are paid, the cost of the

audits, liquidated damages of the greater of the interest on the delinquent contributions or 20 percent

of the delinquent contributions, and reasonable attorneys' fees and costs incurred by the Plans in

pursuing collection of the delinquent amounts.


                                          Prayer for Relief

       WHEREFORE, Plaintiffs pray that the Court grant the following relief:

       A.      Order GRN to pay to the MA TES Plan:

                                                  19
Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 20 of 23




     (1)   $62,937.50 in delinquent contributions;

     (2)   $26,298.32 in interest, plus interest accruing until the contributions are paid,

           as required by Section 502(g)(2) ofERISA, 29 U.S.C. § 1132(g)(2);

     (3)   $12,587.50 in liquidated damages, which is the greater of the interest on the

           delinquent contributions or 20 percent of the delinquent contributions, as

           required by ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2);

     (4)   the cost of the 2011-2016 audit in the amount of $11,500;

     (5)   attorneys' fees and other costs of collection as required by ERISA Section

           502(g)(2), 29 U.S.C. § 1132(g)(2); and

     (6)   contributions that become delinquent or are discovered delinquent during the

           pendency of this action and the related damages and penalties as provided

           under ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2) and the Delinquency

           Policy.

B.   Order GRN to pay to the IRAP:

     (1)   $187,927.71 in delinquent contributions;

     (2)   $87,827.08 in interest, plus interest accruing until the contributions are paid,

           as required by Section 502(g)(2) ofERISA, 29 U.S.C. § l 132(g)(2);

     (3)   $87,827.08 in liquidated damages, which is the greater of the interest on the

           delinquent contributions or 20 percent of the delinquent contributions, as

           required by ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2);

     (4)   the cost of the 2011-2016 audit in the amount of $20,000;

     (5)   attorneys' fees and other costs of collection as required by ERISA Section

           502(g)(2), 29 U.S.C. § 1132(g)(2); and

                                     20
Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 21 of 23




     (6)    contributions that become delinquent or are discovered delinquent during the

            pendency of this action and the related damages and penalties as provided

            under ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2) and the Delinquency

            Policy.

C.   Order GRN to pay to the Health Plan:

     (1)    $11,965 in delinquent contributions for the 2011-2016 Audit;

     (2)    $5,490.75 in interest, plus interest accruing until those contributions are paid,

            as required by Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2);

     (3)    $2,393 in liquidated damages, which is the greater of the interest on the

            delinquent contributions or 20 percent of the delinquent contributions, as

            required by ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2);

     (4)    the cost of the 2011-2016 audit in the amount of $16.460;

     (5)    At least $438,923 in delinquent contributions for the January and March

            Underpayments;

     (6)    $59,952.74 in interest for the January and March Underpayments, plus

            interest accruing until those contributions are paid, as required by Section

            502(g)(2) ofERISA, 29 U.S.C. § 1132(g)(2);

     (7)    $87,784.60 in liquidated damages, which is the greater of the interest on the

            delinquent contributions or 20 percent of the delinquent contributions, as

            required by ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2);

      (8)   attorneys' fees and other costs of collection as required by ERISA Section

            502(g)(2), 29 U.S.C. § 1132(g)(2); and

      (9)   contributions that become delinquent or are discovered delinquent during the

                                      21
Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 22 of 23




                pendency of this action, including but not limited to those uncovered in the

                New Audit, and the related damages and penalties as provided under ERISA

                Section 502(g)(2), 29 U.S.C. § 1132(g)(2) and the Delinquency Policy.

B.       Restrain and enjoin ORN, its officers, agents, servants, attorneys, successors,

assigns, and all persons acting on its behalf or in conjunction with it from failing or refusing

to pay to the Plaintiffs all amounts, including contributions, interest, liquidated damages, and

attorneys' fees and costs which it is obligated to pay under the terms of the CB As, to include

an injunction requiring ORN to continue to pay premium contributions to the Health Plan for

every one of its employees for the months of January and March in accordance with its

obligation under the CBAs as established by its past practices, unless the contribution

obligation language in the CBAs is explicitly changed to alter or amend that obligation.

C.     Retain jurisdiction of this case pending compliance with its Orders, and

D.     Grant such other and further relief as the Court may deem just.




                                          22
         Case 1:20-cv-00677-GLR Document 1 Filed 03/13/20 Page 23 of 23



Dated: March 13, 2020                       Respectfully submitted,

                                            Isl Alexander M Gormley
                                            Barry S. Slevin (Bar No. 06173)
                                            Allison A. Madan (Bar. No. 09274)
                                            Alexander M. Gormley (Bar No. 18265)
                                            SLEVIN & HART, P.C.
                                            1625 Massachusetts Avenue, NW, Suite 450
                                            Washington, D.C. 20036
                                            bslevin@slevinhart.com
                                            amadan@slevinhart.com
                                            agormley@slevinhart.com
                                            (202) 797-8700 (tel)
                                            (202) 234-8231 (fax)

                                            Counsel for Plaintiffs




       A copy of this Complaint will be served upon the Secretary of Labor and the Secretary of
the Treasury by certified mail, as required by Section 502(h) ofERISA, 29 U.S.C. § 1132(h).


20815710vl




                                              23
